Citation Nr: 1803190	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  15-40 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to increased ratings for coronary artery disease (CAD), currently evaluated as 10 percent disabling from August 31, 2010, 60 percent disabling from July 25, 2011, 100 percent disabling from September 12, 2011, 10 percent disabling from January 1, 2012 and 30 percent disabling from April 4, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to May 1970.  He was awarded a Combat Action Ribbon in recognition of his service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In September 2016, the Veteran participated in a hearing before the Board where he requested a new VA examination.  A transcript of the proceeding is associated with the electronic claims file.  The Veteran was provided a VA examination in October 2016.  Thereafter, the RO reviewed the examination report along with updated private and VA treatment records and readjudicated the claim in a November 2016 rating decision. 

In October 2016, the Veteran filed a claim for service connection for an aortic aneurysm secondary to his service-connected CAD.  This service connection claim has not been addressed by the RO and is referred for appropriate action.  


FINDINGS OF FACT

1.  From August 31, 2010 to July 24, 2011, the Veteran's CAD was manifested by metabolic equivalent (METs) levels greater than 7 but not greater than 10, and was controlled by continuous medication.

2.  From July 25, 2011 to September 11, 2011, the Veteran's CAD was manifested by left ventricular dysfunction with an ejection fraction (LVEF) of 48 percent at worst and was controlled by continuous medication; chronic congestive heart failure or workload of 3 METs or less was not shown.

3.  From January 1, 2012 to April 3, 2014, the Veteran's CAD was manifested by LVEF of 57 percent at worst and was controlled by continuous medication; METs of 7 or less was not shown; congestive heart failure or cardiac hypertrophy or dilation was not shown.

4.  From April 4, 2014, the Veteran's CAD has been manifested by workload of METs estimated as greater than 5 but not greater than 7; congestive heart failure or LVEF of 50 percent or less were not shown.


CONCLUSIONS OF LAW

1.  From August 31, 2010 to July 24, 2011, the criteria for a disability rating in excess of 10 percent for CAD were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.100, 4.104, Diagnostic Code 7005 (2017).

2.  From July 25, 2011 to September 11, 2011, the criteria for a disability rating in excess of 60 percent for CAD were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.100, 4.104, Diagnostic Code 7005 (2017).

3.  From January 1, 2012 to April 3, 2014, the criteria for a disability rating in excess of 10 percent for CAD were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.100, 4.104, Diagnostic Code 7005 (2017).

4.  From April 4, 2014, the criteria for a disability rating in excess of 30 percent for CAD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.100, 4.104, Diagnostic Code 7005 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
 § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's CAD is rated pursuant to Diagnostic Code (DC) 7005 (Arteriosclerotic Heart Disease).  Under DC 7005, a 10 percent evaluation is assigned for a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  A 30 percent evaluation is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005.

A note prior to the DC explains that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. §4.104, Note (2).

The Veteran was granted service connection for CAD in December 2010 based on his service in the Republic of Vietnam. 

Private treatment records dated in November 2009 indicated the Veteran was asymptomatic without chest discomfort, shortness of breath, edema, palpitations or dizziness.  It was indicated the Veteran was exercising at the gym up to an hour and walking.  He was taking medications to control his CAD.

In January 2010, workload of 9.6 METs was shown on testing prior to experiencing dyspnea.  An ejection fraction of 65 percent was noted.  An ejection fraction of 53 percent was noted on a perfusion test taken the same date.

In March 2011, the Veteran underwent a VA examination.  The Veteran reported angina, shortness of breath and fatigue that occurred intermittently, as often as two times a year, with each occurrence lasting five minutes.  Congestive heart failure was denied.  The Veteran indicated taking three medications as treatment.  It was noted he had to stop jogging after 10 minutes due to shortness of breath and chest discomfort and could not do heavy physical activities as a construction worker.  The Veteran underwent a stress test.  The length of the test was 16.5 minutes and was stopped due to dyspnea.  Workload of 14.4 METs was demonstrated.  Chest x-rays and EKG results were normal.

Due to increased ischemia, in May 2011, the Veteran was given the option of continued medical management or to proceed with surgical revascularization.  He indicated he continued to exercise four days weekly at what he described as a low level of exertion.

An exercise test was performed on July 25, 2011 that showed chest pain occurred 8 minutes, 51 seconds into exercise and LVEF was 48 percent.

An echocardiogram (ECG) performed in August 2011 showed LVEF of 60 percent and was positive for ischemia. The Veteran indicated that six months prior he was awoken from sleep with central chest pressure which resolved spontaneously and he had no further chest pain since that time.  He denied syncope, dizziness, shortness of breath, lightheadedness, dyspnea on exertion, palpitations or lower extremity edema.  

On September 12, 2011, the Veteran underwent a coronary artery bypass graft.

In October 2011, the Veteran sought follow-up and he indicated he had been feeling well and had one episode of chest pain three weeks prior.  He was walking a few miles almost every day without chest pain and he had returned to work.  During an exercise test, he was able to continue for 13 minutes.  Workload of 16 METS was demonstrated with LVEF of 57 percent.

In February 2012, the Veteran underwent another exercise test.  Workload of 16 METS was again demonstrated with LVEF of 57 percent.

In September 2012, the RO increased the Veteran's rating to 60 percent effective July 25, 2011 based on the LVEF of 48 percent.  A 100 percent evaluation was awarded for the three months following the coronary bypass graft, followed by a 10 percent rating effective January 1, 2012.  

In a March 2013 private treatment record, the Veteran denied chest pain, dyspnea on exertion, edema, lightheadedness, dizziness, palpitations, or syncope.  He reported going to the gym 4 to 5 times per week and using the elliptical for 45-60 minutes with no symptoms caused by that level of exertion.

An August 2013 ECG revealed LVEF of 68 percent.  

In April 2014, the Veteran underwent another VA examination.  It was noted he continued to take continuous medication for CAD, that he had not had a myocardial infarction since 1987 and had undergone coronary bypass surgery in 2011.  The Veteran did not have congestive heart failure.  METs level was estimated to be greater than 5 but less than 7 and the Veteran reported symptoms that included dyspnea and fatigue.

In an April 2014 supplemental statement of the case, the Veteran's rating was increased to 30 percent effective the date of the VA examination given workload of greater than 5 METs but not greater than 7 METs that resulted in dyspnea and fatigue.

In December 2014, the Veteran had a transient ischemic attack (TIA) with neurological disturbance.  Upon ultrasonography, internal carotid artery stenosis was identified.  It is not clear that the TIA was related to the Veteran's CAD.

In a June 2016 private treatment record, it was noted the Veteran had no chest pain or shortness of breath with exercise and he was going to the gym several days per week and walking.  He denied lightheadedness, dizziness, palpitations or syncope.

At his hearing before the Board in September 2016, the Veteran indicated feeling his condition was not going to get any better and may have worsened.  He requested a new VA examination.  He mentioned he had been diagnosed with aortic aneurysm and had what was thought to be a 'mini-stroke' or TIA.  It was explained that he could consider applying for service connection for those conditions.

In October 2016, the Veteran underwent another VA examination.  It was noted the Veteran had been angina-free and remained physically active.  Continuous medication continued to be required for control of the Veteran's heart condition.  It was noted the Veteran had not had a myocardial infarction since 1987 and that he did not have congestive heart failure.  There was no evidence of cardiac hypertrophy or cardiac dilation.  An interview-based METs test was performed.  The METs level reflected the lowest activity level at which the Veteran reported fatigue.  The METs level was estimated as greater than 5 but less than 7.

Following this examination, the RO readjudicated the claim in a November 2016 rating decision that continued the 30 percent rating in effect since April 4, 2014.  There is no indication in the record that the Veteran's heart condition has significantly worsened since the examination held in October 2016.

Overall, the Board finds that the ratings assigned for the Veteran's CAD are appropriate.  

For the period from August 31, 2010 to July 24, 2011, in order to warrant a rating in excess of 10 percent, the evidence would need to show a workload of greater than 5 METs but no greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; or cardiac hypertrophy or dilation; or LVEF less than 50 percent; or congestive heart failure.  Treatment records and VA examination reports during this time period showed METs greater than 7; hypertrophy or dilation was not identified on electrocardiogram, echocardiogram or x-ray; LVEF was greater than 50 percent and congestive heart failure was not demonstrated.  Given such evidence, the Board concludes that a rating in excess of 10 percent for that period must be denied.  

The Veteran was awarded a 60 percent rating effective July 25, 2011 based on LVEF of 48 percent.  For the period from July 25, 2011 to September 11, 2011, in order to warrant a rating in excess of 60 percent, the evidence would have to show chronic congestive heart failure, or; workload of 3 METs or less; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  During this time period, LVEF was 48 percent at worst; a workload of 3 METs or less and congestive heart failure were not demonstrated.  Given such evidence, the Board concludes that a rating in excess of 60 percent for that period must be denied.

For the period from September 12, 2011 to December 31, 2011, the Veteran was in receipt of a 100 percent disability rating following his coronary bypass graft.  This is the maximum schedular rating assignable for the Veteran's heart condition.

For the period from January 1, 2012 to April 3, 2014, in order to warrant a rating in excess of 10 percent, the evidence would have to show a workload of greater than 5 METs but no greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; or cardiac hypertrophy or dilation; or LVEF less than 50 percent; or congestive heart failure.  Treatment records during this time period show METs greater than 10 and LVEF of 57 percent at worst.  The Veteran denied cardiac symptomatology and showed ability to exercise in the gym 4 to 5 times per week up to an hour at a time without dyspnea, fatigue, angina, dizziness or syncope.  Congestive heart failure was not present.  Prior to the April 4, 2014 VA examination showing workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea and fatigue, the Board finds that the evidence shows the Veteran's CAD required continuous medication for control and a 10 percent rating (but no higher) was warranted.

The Veteran was awarded a rating of 30 percent for CAD effective April 4, 2014 given a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea and fatigue.  From April 4, 2014, in order to warrant a rating in excess of 30 percent, the evidence would have to show congestive heart failure; workload of less than 5 METs, or; LVEF of 50 percent or less.  Treatment records show the Veteran's continued ability to exercise and LVEF of 68 percent in April 2015.  The most recent VA examination and treatment records do not indicate congestive heart failure; workload of less than 5 METS; or left ventricular dysfunction with an ejection fraction of 50 percent or less.  As such, the Board concludes that the criteria for a rating in excess of 30 percent for CAD on or after April 4, 2014 have not been met.

The Board has considered the Veteran's lay assertions. The Board is sympathetic to the Veteran's lay statements that his disability is worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the appeal.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which the Veteran's heart condition is evaluated.  The medical and lay evidence has been assessed by the Board in determining the overall disability rating.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.


ORDER

From August 31, 2010 to July 24, 2011, a disability rating in excess of 10 percent for CAD is denied.

From July 25, 2011 to September 11, 2011, a disability rating in excess of 60 percent for CAD is denied.

From January 1, 2012 to April 3, 2014, a disability rating in excess of 10 percent for CAD is denied.

From April 4, 2014, a disability rating in excess of 30 percent for CAD is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


